 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     RODNEY D. SPARKS,                             Case No. 1:18-cv-00778-JDP
12                        Plaintiff,
                                                     ORDER SETTING CASE FOR STATUS
13                        v.                         CONFERENCE
14     COMMISSIONER OF SOCIAL
       SECURITY,                                     ORDER SETTING DEADLINE FOR
15                                                   OPENING BRIEF
                          Defendant.
16

17

18          Plaintiff Rodney D. Sparks appealed defendant’s decision denying his application for

19   Social Security benefits by filing a complaint before this court on June 7, 2018. ECF No. 1. The

20   court set a status conference for August 14, 2019, see ECF No. 13, and then ordered plaintiff to

21   show cause why the case should not be dismissed for failure to prosecute, see ECF No. 14. While

22   the second of these orders stated that the status conference would be cancelled unless plaintiff

23   showed cause, see id. at 2, plaintiff represented credibly that he never received the court’s order.

24   He thus called to join the status conference. At the conference, plaintiff showed cause for why

25   the case should not be dismissed for failure to prosecute.

26          The court held a further status hearing on August 19, 2019, to discuss scheduling.
27          In the interest of efficiently resolving a matter that has been repeatedly delayed, I will now
28
                                                        1
 1   set the case on an accelerated briefing schedule.

 2            Order
 3            1. Plaintiff’s opening brief is due August 21, 2019, by the close of business.
 4            2. Defendant’s response is due September 6, 2019, by the close of business.
 5            3. Any reply from plaintiff is due September 13, 2019, by the close of business.
 6            4. This matter is set for oral argument on September 17, 2019 at 2 p.m. before Magistrate
 7               Judge Jeremy D. Peterson (dial-in number: 1-888-204-5984; passcode: 4446176).
 8

 9   IT IS SO ORDERED.

10
     Dated:      August 19, 2019
11                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14   No. 205.
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
